IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20794
                        Conference Calendar


RICHARD W. JENNINGS,

                                         Plaintiff-Appellant,

versus

JACQUELINE A. HARVEY; HELEN M. NEWMAN;
MARK H. RODRIQUEZ; WILLIAM D. BARTEE; RICHARD THALER,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3879
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Richard Jennings, Texas inmate #820776, proceeding pro se

and in forma pauperis (“IFP”), appeals the district court’s

dismissal as frivolous pursuant to 28 U.S.C. § 1915(e)(2) of

his 42 U.S.C. § 1983 complaint.   We review a 28 U.S.C. § 1915

dismissal as frivolous for an abuse of discretion.     Black

v. Warren, 134 F.3d 732, 733 (5th Cir. 1998).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20794
                                 -2-

     To establish a constitutional violation based on the

conditions of confinement, Jennings must show that the defendants

acted with deliberate indifference.     See Wilson v. Seiter,

501 U.S. 294, 297 (1991).   He must show that the prison officials

were aware of facts from which an inference of an excessive risk

to his health or safety could be drawn and that the prison

officials actually drew an inference that such potential for harm

existed.   See Farmer v. Brennan, 511 U.S. 825, 842 (1994).

     Jennings has not established that defendants Harvey and

Newman acted with deliberate indifference in closing the

electronic cell door on his arm.   Jennings admitted that the

officers were not looking and could not have seen whether anyone

was in the way of the closing cell doors.     Jennings’ allegations

indicate that Harvey and Newman did not follow procedure and that

they may have acted negligently.   These allegations do not

establish a constitutional violation under 42 U.S.C. § 1983.

Leffall v. Dallas Indep. School Dist., 28 F.3d 521, 525 (5th Cir.

1994); Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).

     Jennings also has not established that defendant Bartee was

aware of facts from which an inference of a risk to Jennings’

safety could be drawn and that Bartee actually drew an inference

that the potential for harm existed.     Farmer, 511 U.S. at 847.

Jennings’ allegations against Shift Lieutenant Rodriquez and

Warden Thaler based on their positions as supervisors do not

establish a constitutional violation.      Section 1983, 42 U.S.C.,
                            No. 02-20794
                                 -3-

does not afford relief for supervisory or respondeat superior

liability.    Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir.

1987.

     Jennings’ conclusional allegations are not sufficient to

demonstrate a conspiracy.    See Wilson v. Budney, 976 F.2d 957,

958 (5th Cir. 1992); Russell v. Millsap, 781 F.2d 381, 383 (5th

Cir. 1985).   Jennings has abandoned his claims concerning the

medical treatment that he received by failing to assert the

claims in this court.    Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).   The district court’s

judgment is AFFIRMED.